Exhibit MANUFACTURING AGREEMENT THIS AGREEMENT is made this 16th day of December, 2008 between O-AT-KA MILK PRODUCTS COOPERATIVE, INC. ("Vendor") and ATTITUDE DRINK COMPANY ("Vendee"). RECITALS WHEREAS, Vendor is a New York cooperative corporation engaged in the manufacture and production of dairy-based products at its facility in Batavia. New York (the "Facility"); and WHEREAS, Vendee desires to purchase from Vendor. and Vendor desires to sell to Vendee. the products listed from time to time on Exhibit A attached hereto (the “Products"). NOW, THEREFORE. in consideration of the promises by Vendor to sell the Products to Vendee and Vendee to purchase the Products from Vendor and in consideration of the mutual covenants herein. Vendor and Vendee agree as follows: 1.Services Provided by Vendor. a)Manufacture. Vendor shall manufacture, package and ship the Products for purchase by Vendee. All Products shall be purchased F.O.B. the Facility by Vendee. b)Materials and Specifications. Unless otherwise agreed by the parties. Vendor shall procure the ingredients, supplies and packaging materials used in the manufacturing of the Products (the "Materials"). All Products and Materials shall conform to Vendee's approved specifications (the "Specifications"), attached hereto as Exhibit B. Vendee may change the Specifications pursuant to Section 1(d). Vendor shall examine all Materials furnished by Vendee or other suppliers and shall exercise reasonable due diligence in accepting or rejecting items which do not conform in all material respects to the Specifications. or do not comply with any laws or regulations of the United States. the State of New York. Genesee County. and the City and Town of Batavia. New York (collectively. the "Laws"). c)Inventory of Materials. Vendor shall provide and/or procure a sufficient quantity of Materials to meet the production requirements imposed on Vendor pursuant to the terms of this Agreement. If provided by Vendee. Vendee shall ship to Vendor all other necessary materials in such quantities as may be requested by Vendor from time to time. d)Changes to Specifications. Vendee may modify the Specifications upon thirty (30) calendar days prior written notice. If Vendor cannot make such modifications within the thirty (30) calendar day notice period, Vendor shall implement such modifications as soon thereafter as reasonably possible. Regardless of the number or frequency, changes to the Specifications shall not relieve Vendor of any of its obligations or excuse its performance if such changes do not increase the cost of performance by Vendor. If changes result in an increase or decrease in the production cost of the Products, the parties will negotiate and reach mutual agreement on the actual effect of any such change and the actual increase or decrease in the cost of production. The price paid to Vendor. determined in accordance with Section 5(a), will be adjusted accordingly.If changes result in an increase in the production cost of the Products. Vendor will not be obligated to implement such change until the parties agree upon the price adjustment. e. Shipping and Delivery. Vendor shall load Products onto shipping vehicles designated by the Vendee at the Facility. Vendee shall pay all expenses associated therewith.
